K — i
per curiam:
El 6 de julio de 1984, Joel Cubero Colón fue sentenciado a ocho (8) años de cárcel tras hacer alegación de culpabilidad por el delito de robo. Según la minuta, en el acto de sentencia el tribunal se reservó jurisdicción para desviar al convicto a un programa que le fuera conveniente luego de que su abogado hiciera las gestiones pertinentes. El 18 de julio de 1985 Cubero Colón solicitó la reconsideración de la sentencia y tras varios trámites procesales, el tribunal resolvió que “la suspensión de una sentencia o la concesión de probatoria no constituye la ‘corrección’ o ‘reducción’ de la sentencia que con-templa la Regla 185”.
Mediante el trámite de mostrar causa revisamos. En un fundamentado escrito la Oficina del Procurador General acep-ta que el tribunal de instancia tenía jurisdicción para con-siderar y resolver la petición del acusado y no objeta que el caso le sea devuelto para que, en el ejercicio de su discreción, conceda o deniegue la probatoria.
HH ) — I
La tesis del peticionario es que el tribunal tenía autoridad para intervenir con su solicitud. Concluimos que en las cir-cunstancias de autos, el tribunal sentenciador tenía autoridad al amparo de la Regla 185 de Procedimiento Criminal para “reducir” la sentencia impuesta al peticionario —aun cuando la hubiera comenzado a extinguir— para evaluar y conceder, si lo estimaba apropiado, su cumplimiento bajo probatoria.
En el pasado resolvimos que una suspensión de sentencia bajo la Ley de Sentencias Probatorias tenía que decretarse al momento de su imposición. Pueblo v. Marrero, 68 D.P.R. 924, 926 (1948); Alcalá v. Corte, 66 D.P.R. 430, 432 (1946); Santiago v. Jones, 74 D.P.R. 617 (1953). Sin em*684bargo, en época más reciente hemos reconocido que sentencias válidas pueden ser alteradas después de comenzar a extin-guirse si se beneficia al confinado. Pueblo v. Lozano Díaz, 88 D.P.R. 834, 841 (1963); cf. Pueblo v. Tribunal Superior, 104 D.P.R. 650 (1976). Por autorización legislativa explícita o implícita, los tribunales pueden alterar una sentencia válida para reducirla aun cuando se haya comenzado a extinguir. Pueblo v. Orozco Rivera, 115 D.P.R. 659 (1984).
La Regla 185 de Procedimiento Criminal autoriza a un tribunal “por causa justificada y en bien de la justicia” a rebajar una sentencia dentro de los noventa días de haber sido dictada. Pueblo v. Mojica Cruz, 115 D.P.R. 569 (1984). Bajo los fundamentos de justa causa y en bien de la justicia, no ve-mos razón alguna por la cual —si un tribunal conserva u ob-tiene jurisdicción— en virtud de una solicitud de reconsidera-ción dentro de los noventa (90) días, como la hecha en este caso, no puede alterar el modo en que habrá de cumplirse. La alternativa de suspensión, como remedio judicial, está accesi-ble si todavía existe jurisdicción. Como acertadamente señala el Procurador General: “tomando en consideración el que el legislador tuvo un propósito rehabilitador al aprobar esta ley, no debe, por tanto, excluirse del ámbito discrecional de dicho magistrado el que en el momento de reconsiderar su sentencia, se encuentre imposibilitado de conceder una probatoria a una persona, si con ello se logra su rehabilitación, y por ende, re-surge éste como un ciudadano útil a la comunidad”, (1)
En virtud de lo expuesto, procede revocar la resolución del tribunal de instancia y devolver el caso para que dilucide si *685procede o no, en el ejercicio de su discreción, el privilegio de suspender la sentencia al peticionario Cubero Colón.
El Juez Asociado Señor Negrón García se inhibió.

(1) Aparte de lo anteriormente expuesto, el tribunal de instancia debe considerar que el acusado era menor de edad a la fecha en que se cometió el delito y como tal acreedor a ser considerado para una sentencia suspen-dida. Ley Núm. 103 del 29 de junio de 1955, según enmendada. 34 L.P.R.A. sec. 1042.